Title: From George Washington to Thomas Forrest, 3 January 1782
From: Washington, George
To: Forrest, Thomas


                  
                     Sir
                     Philada 3d January 1782.
                  
                  I have recd your favor of the 29th ulto and was pleased to find inclosed so full an acquittal of the charge brought against you by Majr Eustace— That with the other Certificates sufficiently justify me in giving you a discharge from the service.
                  I wish it were in my power to afford you the assistance you request on the score of Money.  You are as well acquainted as I am with the state of our Finances, which do not, at present, allow of doing more than making equitable settlement for arrearages, and giving Certificates for the Amount.  Your case is common to hundreds—and I could not interfere in behalf of any individual, without being charged with partiality by the remainder.  You have my wishes for Success in the business upon which you are entering and I am Sir Yr most obt Servt.
                  
               